 



         

EXHIBIT 10.2
ART TECHNOLOGY GROUP, INC.
2007 EXECUTIVE MANAGEMENT COMPENSATION PLAN
     The following executive officers of ATG are eligible to participate in this
Plan, subject to the execution by the executive officer of the Terms and
Conditions of Participation set forth as Exhibit A to this Plan. The target
bonus payout for the indicated periods and the applicable performance metrics
for each executive office are as follows:

                      TARGET BONUS             PAYOUT (AT 100%             OF
PERFORMANCE     TITLE   PERIOD   METRICS)   PERFORMANCE METRICS  
CEO
  Annual   $200,000   35% ATG Revenue
 
          (defined below);
 
          35% ATG Adjusted
 
          Operating Profit
 
          (defined below);
 
          10% On Demand
 
          Revenue;
 
          20% MBOs.
 
           
CFO
  Annual   $100,000   30% ATG Adjusted
 
          Operating Profit;
 
          30% ATG Revenue;
 
          10% Investor
 
          Satisfaction;
 
          10% Cash Mgmt;
 
          20% MBOs.
 
           
SVP SALES
  Quarterly   $40,000/quarter   50% ATG Revenue
 
          (excluding eStara);
 
          50% Bookings (On
 
          Demand and
 
          License);  
 
  Annual   $40,000 annual   100% Adjusted
 
      ($200,000 total Target)   Operating Profit.
 
           
SVP MARKETING
  Annual   $100,000   25% ATG Adjusted
 
          Operating Profit;
 
          25% Bookings (On
 
          Demand and
 
          License);
 
          25% ATG Revenue
 
          (excluding eStara);
 
          25% MBOs.

-1-



--------------------------------------------------------------------------------



 



                      TARGET BONUS             PAYOUT (AT 100%             OF
PERFORMANCE     TITLE   PERIOD   METRICS)   PERFORMANCE METRICS  
SVP Services
  Quarterly   $20,000/quarter   30% Worldwide
 
          PS/Ed/Hosting
 
          Margin %;
 
          20% CSS Revenue;
 
          30% Hosting Revenue;
 
          20% Worldwide
 
          PS/Ed/Revenue;
 
  Annual   $20,000 annual    
 
      ($100,000 total target)   100% Adjusted
Operating Profit.
 
           
SVP HUMAN
  Annual   $80,000   35% ATG Adjusted
RESOURCES
          Operating Profit;
 
          30% ATG Revenue;
 
          35% MBOs.
 
           
SVP PRODUCTS &
  Annual   $100,000   30% ATG Adjusted
TECHNOLOGY
          Operating Profit;
 
          40% ATG Revenue
 
          (excluding eStara);
 
          30% MBOs.
 
           
SVP (eStara)
  Annual   $100,000   30% eStara Revenue;
 
          40% eStara Adjusted
 
          Operating Profit; and
 
          30% MBOs.
SVP Business
  Annual   $100,000   25% ATG Revenue
Development
          25% ATG Adjusted
 
          Operating Profit
 
          50% MBOs.

 

1.   For all except SVP eStara no bonus will be paid for the annual period
unless ATG achieves, at minimum, 50% of its Adjusted Operating Profit goal for
2007. No part of the bonus for each of the three bonus categories for the SVP
eStara will be paid unless, at a minimum, 70% of the goal for such category is
achieved.   2.   “ATG Revenue” means GAAP revenue plus the change in net
deferred license revenue for the period (2007 over 2006).   3.   “ATG Adjusted
Operating Profit” means ATG Revenue less GAAP cost of sales and operating
expenses, but excludes restructuring charges, the eStara earn out, and option
expensing. For SVP eStara, Adjusted Operating Profit for eStara excludes option
expenses, amortization and the eStara earn out compensation expenses.

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS OF PARTICIPATION
ATG 2007 EXECUTIVE MANAGEMENT COMPENSATION PLAN

1.   No incentive payments will be paid unless you are actively employed by ATG
at the time incentive payments are made, or unless otherwise provided in a
separate written agreement between you and ATG. Payments are generally made six
to twelve weeks following the end of the applicable period if approved financial
statements are available.

2.   These payments are offered as an incentive, but are not guaranteed. ATG
(including the Compensation Committee of ATG’s Board of Directors) reserves the
sole right to make changes to any and all terms and conditions of the 2007
Executive Management Compensation Plan due to changes in business conditions,
performance of the executive or the Company or other factors, at the sole
discretion of the Compensation Committee of ATG’s Board of Directors.

3.   ATG reserves the right to make goal substitutions to meet changing business
requirements. There may be additional deliverables not explicitly detailed in
the attached MBO listing, as specified by ATG Management.

4.   Participation in the 2007 Executive Management Compensation Plan is no
guarantee of participation in any subsequent plans. The Company reserves the
sole right to designate participants, and to make any and all changes to a
participant’s yearly plan.

5.   The final payout amount to the executive officers, except the chief
executive officer, must be approved by the Compensation Committee of ATG’s Board
of Directors, including payout of any amounts over 100% of target and partial
payments when targets are partially achieved. The final payout amount to the
Chief Executive Officer will be recommended to the Board of Directors by the
Compensation Committee of ATG’s Board of Directors and approved by the ATG Board
of Directors. Additional factors may be considered in determining the final
payout amount.

6.   In all circumstances, the amount and timing of any incentive payment are
solely within the discretion of the Compensation Committee of ATG’s Board of
Directors and the ATG Board of Directors, regardless of the provisions of the
2007 Executive Management Compensation Plan.

     
Agreed by:
   
 
   
 
     
Executive Signature
  Date
 
   
 
     
CEO Signature
  Date

-3-